MEMORANDUM ***
Ernesto Macmac Badajos, his wife, Fe Zenaida Alcomendas Badajos, and their three children, Emmanuel Alcomendas Badajos, Jesse James Alcomendas Badajos, and Nino Alcomendas Badajos, are natives and citizens of the Philippines. They petition for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) order denying their application for asylum and withholding of deportation. We have jurisdiction under former 8 U.S.C. § 1105a. Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We deny the petition for review.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001).
Because the IJ offered specific, cogent reasons for questioning the petitioners’ credibility, and because the petitioners have not shown that the evidence compels a conclusion to the contrary, substantial evidence supports the IJ’s adverse credibility determination. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Petitioners did not establish that they were eligible for asylum. Therefore, it follows that they did not satisfy the more stringent standard for withholding of deportation. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioners’ contention that the BIA’s summary affirmance is a violation of due process is foreclosed by Falcon Carriche, 350 F.3d at 849-52.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), petitioners’ voluntary *929departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.